                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:17-cv-00045-CMA-KLM

STEPHANIE LOPEZ, individually,

       Plaintiff,

v.

CARL EDWARDS, individually, and
CASPER TRAILER SALES, INC., a Colorado Corporation,

       Defendants.


                    DEFENDANTS’ MOTION TO AMEND JUDGMENT
                    PURSUANT TO FED. R. CIV. P. 50(B) AND 59(E)


       Defendants Carl Edwards and Casper Trailer Sales, Inc., by and through their

attorneys GODFREY | JOHNSON, P.C., hereby respectfully submit their Motion to Amend

Judgment Pursuant to Fed. R. Civ. P. 50(B) and 59(e), as follows:

       Certificate of Conferral pursuant to D.C.Colo.LCivR Rule 7.1(A): On October

25, 2018, undersigned conferred with Plaintiff’s counsel by email regarding the relief

requested in this Motion and the bases therefor. Plaintiff opposes this Motion.

     A. Defendants Renew Their Motion For Judgment as a Matter of Law.

       Fed. R. Civ. P. 50(b) provides that a party may file a renewed motion for judgment

as a matter of law up to 28 days following the entry of judgment. Judgment as a matter of

law is appropriate “if the evidence points but one way and is susceptible to no reasonable

inferences which may support the opposing party’s position.” Finley v. United States, 82

F.3d 966, 968 (10th Cir. 1996).


                                            1
        During the last morning of trial, on September 27, 2018, Defendants moved for a

directed verdict on all of Plaintiff’s claims. For the reasons addressed below, Defendants

now renew that motion as it concerns Plaintiff’s claim for unpaid wages after March 7,

2016.

   B. Defendants Respectfully Move to Amend The Judgement to Correct Clear
      Error.

        Fed. R. Civ. P. 59(e) provides that a party may move to alter or amend the a

judgment up to 28 days following the entry of judgment. Shapiro v. Rynek, 250 F. Supp.

3d 775, 779 (D. Colo. 2017) (citing Van Skiver v. United States, 952 F.2d 1241, 1243

(10th Cir. 1991)). The bases for granting such a motion are limited and include: “(1) an

intervening change in the controlling law, (2) new evidence previously unavailable, and

(3) the need to correct clear error or prevent manifest injustice.” Iowa Pac. Holdings, LLC

v. Nat'l R.R. Passenger Corp., 853 F. Supp. 2d 1094, 1097 (D. Colo. 2012) (citing

Servants of the Paraclete, v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Whether to

grant or deny a Rule 59(e) motion rests within the sound discretion of the trial court. See,

e.g., Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).

        The Court entered judgment in this case on September 29, 2018. (ECF no.140.)

The jury found in favor of Plaintiff in the amount of $878.75 for the period from March 8,

2016 through April 20, 2016. The amount of the verdict corresponds exactly to the total

amount of time (rounded to the nearest hour) reflected on four timecards that were

received into evidence as Exhibit 23. Exhibit A.

        When asked about this period of time, Plaintiff stated she was paid cash.

        Q.    Now, you testified that you got paid in cash for this period of time; right?


                                             2
       A.     Yes. I said he gave me cash.

Exhibit B (trial transcript) at 3:18-20. Ms. Lopez also stated in testimony that she received

approximately a thousand dollars:

       Q.     Do you remember testifying that you got about a thousand bucks, or you
              thought maybe around a thousand bucks?
       A.     That he had gave me cash for the time that I worked that he took me off
              payroll.
       Q.     And that was the beginning of May; right?
       A.     Yes.

Id. at 4:10-14. Again, Ms. Lopez confirmed that she received cash:

       Q.     But you testified in your deposition that he did pay you cash of about a
              thousand bucks; right?
       A.     Correct.

Id. at 7:24-8:2.

       That total exchange specifically related to the timecards reflected on Exhibit 23. Id.

at 2:4-3:20; see generally Ex. B; Ex. A.

       As Ms. Lopez made clear in her trial testimony, she was not alleging that she did

not receive minimum wage on those timecards, since she had never calculated if what

she was paid (approximately $1,000) exceeded minimum wage. Ex. B at 8:12-22. Instead

she alleged that she worked more hours than what was reflected on the timecard. Id. at

8:3-11. As stated above, the jury only awarded Plaintiff the exact amount of time that was

reflected on the timecards and no more.

       Though not binding on the jury, Ms. Lopez’s deposition was consistent with her

testimony at trial that she received approximately $1,000 in payment for the hours

reflected on the four timecards. Exhibit C (deposition transcript) at 130:20-22, 131:21-22.




                                             3
       Thus, it was clear error for the jury to find that Plaintiff had met her burden to show

that her time for this period was unpaid.

   C. Defendants Respectfully Move to Amend The Judgement to Prevent Manifest
      Injustice.

       The judgment as it stands results in manifest injustice because of the attorney fee

provision of the Fair Labor Standards Act (FLSA).

       A prevailing party on an FLSA claim is entitled to reasonable attorneys' fees and

costs. 29 U.S.C. § 216(b) (the court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and

the costs of the action.”). Plaintiff is now seeking more than $166,000 in attorney fees.

See Motion for Fees (ECF no. 148).

       Plaintiff originally sought $91,467.50 in unpaid wages, not including liquidated

damages under the FLSA and penalties under the Colorado Wage Act. Exhibit D. The

verdict of $878.75 reflects a recovery of less than 1% of the amount that Plaintiff was

originally demanding.

       It would be manifest injustice for Defendants to have to pay their own attorneys as

well as Ms. Lopez’s where the verdict of $878.75 is based on an error by the jury to recall

Plaintiff’s testimony that she was paid for her time on those timecards. Courts have

amended a judgment to prevent manifest injustice or where the evidence does not

support the verdict. See, e.g., Shapiro v. Rynek, 250 F. Supp. 3d 775, 781 (D. Colo. 2017)

(granting motion to alter the judgment to remove award of costs, where an indigent plaintiff

would suffer great hardship); Watson v. Dillon Companies, Inc., No. 08-CV-00091-WYD-

CBS, 2013 WL 4547477, at *5 (D. Colo. Aug. 28, 2013) (reducing the judgment to the


                                              4
statutory cap upon finding that the evidence did not supported a finding of exceptional

circumstances warranting non-economic damages beyond the statutory cap).



      WHEREFORE, Plaintiff admitted at trial that she was paid an amount greater than

minimum wage and overtime for the period of March 8 to April 20, 2016. As such,

Defendants seek amend the judgment pursuant to Fed. R. Civ. P. 50(b) and 59(e) based

on the need to correct clear error and prevent manifest injustice.



      Respectfully submitted this 29 day of October, 2018.

                                                GODFREY | JOHNSON, P.C.

                                                /s/Lily E. Nierenberg
                                                Lily E. Nierenberg
                                                Colorado Bar No. 45451
                                                9557 S. Kingston Court
                                                Englewood, Colorado 80112
                                                Phone: (303) 228-0700
                                                Fax: (303) 228-0701
                                                Email: nierenberg@gojolaw.com




                                            5
                           CERTIFICATE OF SERVICE

The undersigned certifies that on October 29, 2018, a true and correct copy of the
foregoing was filed and served via ECF/PACER on all parties of record, as follows:

Donna Dell’Olio
Julie Yeagle
Cornish & Dell’Olio
431 N. Cascade Avenue, Suite 1
Colorado Springs, CO 80903

                                            /s/Lily E. Nierenberg
                                            Lily E. Nierenberg




                                        6
